Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is responsive to the Response to Election/Restriction, filed 07/14/2022.  
The preliminary amendment, filed 05/14/2021, that amended claims 3-4 and 6-8, cancelled claim 5, and added claims 9-10, is acknowledged.
	Claims 1-4 and 6-10 are pending.
Priority
The instant application is a CON of PCT/EP2019/073823, filed 09/06/2019, which claims priority to EP18306177.9, filed 09/07/2018.
Information Disclosure Statement
The information disclosure statements (IDS) dated 05/14/2021, 08/13/2021, and 07/14/2022, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits, except where noted.
-Cite Nos. 2 and 4-10 of Foreign Patent Documents, in the 08/13/2021 IDS, have not been considered because English language translations have not been provided.
-Cite No. 5 of Foreign Patent Documents, in the 05/14/2021 IDS, was not considered because the reference was not provided. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-2, in the reply filed on 07/14/2022 is acknowledged.  However, claims 1-2 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 3-4 and 6-10, directed to the process of making an allowable product, that would have been withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/18/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-4 and 6-10 are examined on the merits herein.
Abstract
The abstract of the disclosure is objected to because it does not end with a period.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities:  the claim does not end with a period.  Appropriate correction is required.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3-4, and 6-10 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 17/193,706 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘706 claims a method of making 
    PNG
    media_image1.png
    183
    184
    media_image1.png
    Greyscale
in a salt form. Oxalate salt is claimed as a salt.  
This is an anticipatory, provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 1-2 are allowed. 
The closest prior art is WO 2017/140669, which teaches 
    PNG
    media_image1.png
    183
    184
    media_image1.png
    Greyscale
as an intermediate in a method of making 
    PNG
    media_image2.png
    167
    176
    media_image2.png
    Greyscale
.  However, WO ‘669 does not teach salts of 
    PNG
    media_image1.png
    183
    184
    media_image1.png
    Greyscale
, let alone oxalate salts or dibenzoyl tartaric salts of 
    PNG
    media_image1.png
    183
    184
    media_image1.png
    Greyscale
.  Additionally, the instant specification states that the dibenzoyl tartrate salts of 
    PNG
    media_image1.png
    183
    184
    media_image1.png
    Greyscale
precipitate with a purity of about 93%, and that the oxalate salts of 
    PNG
    media_image1.png
    183
    184
    media_image1.png
    Greyscale
 precipitate with a purity of equal to or greater than 95% (pg. 9, paragraph 71), and that the oxalate and dibenzoyl tartrate salts of 
    PNG
    media_image1.png
    183
    184
    media_image1.png
    Greyscale
are particularly advantageous because they precipitate and crystalize from the reaction medium, allowing the recovery of salts of 
    PNG
    media_image1.png
    183
    184
    media_image1.png
    Greyscale
in the reaction medium.  In contrast, the 
    PNG
    media_image1.png
    183
    184
    media_image1.png
    Greyscale
produced in the process of WO ‘669, do not allow the isolation of  
    PNG
    media_image1.png
    183
    184
    media_image1.png
    Greyscale
 from the reaction medium (page 24).  The instant process is additionally advantageous for industrial implementation in that it comprises fewer reaction steps than other processes of synthesis of 
    PNG
    media_image1.png
    183
    184
    media_image1.png
    Greyscale
, such as those in WO ‘669 (page 12, paragraph 81).As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622